              Case 2:20-cv-00887-RAJ Document 123 Filed 09/30/20 Page 1 of 4




 1                                                        THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                      No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                          DECLARATION OF EMILY GRACE
     KYASHNA-TOCHA, ALEXANDER                         ROBINSON
11   WOLDEAB, NATHALIE GRAHAM,
     AND ALEXANDRA CHEN,
12
                           Plaintiffs,
13
            v.
14
     CITY OF SEATTLE,
15
                           Defendant.
16

17
            I, Emily Grace Robinson, declare and state as follows:
18
            1.      The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
            2.      I have been to more than 100 protests in Seattle in defense of Black Lives since
21
     the murder of George Floyd, including the vigil for Summer Taylor outside of Washington State
22
     Patrol and the Labor Day march to the Seattle Police Officers’ Guild (SPOG).
23
            3.      My son, E.R., age 5, has joined me for roughly half of those protests, including
24
     the Labor Day march to SPOG.
25

26

      ROBINSON DECL. (No. 2:20-cv-00887-
      RAJ) –1
                Case 2:20-cv-00887-RAJ Document 123 Filed 09/30/20 Page 2 of 4




 1             4.    E.R. only protests when he wants to, and only during the day (never at night).
 2   Most of the protests he has attended were organized or promoted by the Every Day March
 3   (EDM), a group that vocally advocates a nonviolent approach to protest. EDM has been very
 4   supportive of me and E.R. and adapted their messages to make them more kid-friendly. At many
 5   of the protests E.R. has attended, there isn’t any police presence at all.
 6             5.    Although police violence has broken out at other protests E.R. and I have been at,
 7   I have always been able to leave with him at the first signs of escalation.
 8             6.    But at the Labor Day SPOG protest, police attacked us with chemical
 9   weapons without warning, before I could remove E.R. to safety. E.R. got OC spray in his
10   eyes from the immediate and indiscriminate police use of this weapon.
11             7.    I wanted to participate in the Labor Day event to honor the sacrifices of the labor
12   activists who endured police violence fighting for the right to collectively bargain, and to protest
13   violence against Black people by the officers represented by the police union.
14             8.    The Labor Day event was supposed to have been a joyous occasion. There were
15   people of all ages in attendance. I saw two children other than E.R. in the crowd, and heard there
16   were other children present. My friend brought her parents, who are in their 70s.
17             9.    Before the protest began, organizers made clear that no one should engage in any
18   kind of property damage or violence or give the police any reason to attack us. We picked up
19   trash as the group made our way to SPOG from the meeting point near the International
20   District/Chinatown light rail station. When we made it to SPOG, E.R. and I stopped in front of
21   the SPOG building towards the right side. Organizers handed out chalk to draw messages in the
22   street.
23             10.   E.R. crouched in the street, writing “No more youth jail” in chalk. His favorite
24   chant at protests is “What’s outrageous? Kids in cages.” After carefully printing each letter in the
25   words “no more,” he took a break to blow bubbles.
26

      ROBINSON DECL. (No. 2:20-cv-00887-
      RAJ) –2
              Case 2:20-cv-00887-RAJ Document 123 Filed 09/30/20 Page 3 of 4




 1          11.     E.R. was blowing bubbles when I saw the first puff of spicy gas go up into the
 2   air. The police had shown up out of nowhere, mere minutes after we had arrived, and
 3   immediately started deploying less-lethal weapons indiscriminately, without provocation.
 4          12.     I immediately grabbed E.R. and sprinted to the nearest Car Brigade car, which
 5   evacuated us eventually after 30 minutes of circling to find a way to get past the police
 6   perimeters created by vehicles and lines of bike cops.
 7          13.     As we fled, we heard flash bang grenades.
 8          14.     In the car, E.R. cried and rubbed his eyes in pain from the pepper spray that had
 9   gotten in them. He was a ball of emotions: confusion, disappointment, anger, and fear.
10          15.     He was disappointed he didn’t get to finish his chalk message. And he asked
11   about the loud bangs he had heard. “Were the police shooting at me?” he asked. We assured him
12   they were not, but didn’t hide the truth from him. He was extremely angry when he heard about
13   the weapons the police had used against protesters.
14          16.     He is also now very afraid of the police. He had understood himself to be
15   protesting to help protect Black children, but before Labor Day, had not felt himself—a white
16   child—to be in danger from police.
17          17.     For 24 hours after the protest, E.R. continued to complain that his eyes hurt and
18   his eyes continued to water from the pepper spray. I am in the process of finding E.R. a child
19   trauma therapist who can help him process his many continuing negative feelings stemming from
20   the police violence he experienced and observed on Labor Day.
21

22
            Executed this 24th day of September 2020 at SEATTLE, WASHINGTON.
23
            I declare under penalty of perjury under the laws of the United States and the State of
24
     Washington that the foregoing is true and correct.
25

26

      ROBINSON DECL. (No. 2:20-cv-00887-
      RAJ) –3
           Case 2:20-cv-00887-RAJ Document 123 Filed 09/30/20 Page 4 of 4




 1                                                   By:________________________
                                                       EMILY GRACE ROBINSON
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ROBINSON DECL. (No. 2:20-cv-00887-
     RAJ) –4
